Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.27 COMISION NACIONAL DEL MERCADO DE VALORES Paseo de la Castellana, 19 28046 – Madrid – Madrid, 12 de enero de 2007 Muy Sres. nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el Art. Pursuant to what it is established in Art. 82 82 de la Ley 24/1988, de 28 de Julio, del of Law 24/1988, dated July 28, of the Mercado de Valores, ACCIONA, S.A. Securities Market, ACCIONA, S.A. comunica lo siguiente reports the following INFORMACION RELEVANTE MATERIAL INFORMATION Ante la gravedad de las acusaciones vertidas Due to the serious accusations made by EON por EON en la denuncia presentada ante la in its claim submitted before the CNMV, CNMV, carente de toda veracidad y which lack of any truth and support, fundamento ACCIONA, S.A. considera ACCIONA, S.A. considers necessary to necesario realizar las siguientes make the following statements: manifestaciones: • Reitera su voluntad indeclinable de • Reiterates its irrevocable will to continuar haciendo use de su continue using its right of free enterprise derecho de libertad de empresa, sin and will not tolerate any interference nor tolerar interferencias ni coacciones coercion from individuals or Groups of de personas o Grupos empresariales; companies; • En ejercicio de tal derecho, de manera • In enforcing such right, in a totally totalmente autónoma, Acciona ha autonomous manner, Acciona has adoptado una estrategia respecto de adopted a strategy regarding ENDESA, S.A. que se ha traducido en ENDESA, S.A. which has resulted in su actual posición de principal its current position as main shareholder accionista de la misma, con todos los of the company, and will exercise the derechos y deberes inherentes a tal rights and duties inherent to such condición, que ejercitará de la manera position in the manner it best suits its que considere mejor protege sus interests and those of its shareholders; intereses y los de sus accionistas; • A día de hoy, Acciona, S.A. no se ha • As of today, Acciona, S.A. has not acted concertado con persona alguna, con los in concert with any person, whether for fines denunciados por EON ni con the purposes claimed by EON or ningún otro fin; no obstante lo anterior, otherwise; however, Acciona reserves its Acciona se reserva el derecho de actuar right to act in concert with other persons en el futuro, si las circunstancias así lo in the future if the circumstances so hicieran aconsejable, de forma concertada advises and in full compliance with con otras personas, con pleno respeto a any applicable legislation and la legislación vigente. regulations. Se adjunta copia del escrito de alegaciones que Attached is a copy of the allegations en el día de hoy se ha presentado en la Comisión submitted today to the Comisión Nacional del Nacional del Mercado de Valores Mercado de Valores opposing EON's claim oponiéndonos a la denuncia formulada por supported by the factual-legal grounds EON en base a los fundamentos fáctico-juridícos therein contained, which are included here allícontenidos, a los que nos remitimos. by reference. Atentamente/Yours faithfully, Fdo: Jorge Vega-Penichet Secretario del Consejo Company Secretary -2-
